837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marshall DOSS-BEY;  Kerwin M. Cook, Plaintiffs,Ronald L. Jordan, Plaintiff-Appellant,v.Elton SCOTT, Deputy Warden, State Prison of SouthernMichigan, Jackson, Michigan, Defendant-Appellee.
No. 87-1597.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed May 5, 1987 and adopted by the court in its judgment filed May 28, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.